This cause is pending before the court as a discretionary appeal. Upon consideration of appellants’ motion for emergency alternative R.C. 2503.40 “other writ,”
IT IS ORDERED by the court that, with respect to the vote on the conditions of merger by the village of Granville and Granville Township, the Licking County Board of Elections impound the ballots of the November 5, 1996 general election and not count them until further order of the court.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook and Stratton, JJ., dissent.